Dissenting Opinion.
Niblack, J.
— I concur generally in the conclusion at which * the court arrived in this case, and mainly with the arguments employed by the court in reaeliing its conclusion. I only dissent from so much of the opinion as may be construed as impliedly overruling the case of Busch v. Columbia City, etc., Association No. 2, 75 Ind. 348, which was, I think, correctly decided.
There is, in my judgment, no conflict between the two cases. In that case the note sued on was “ payable according to the ■conditions in the mortgage securing the same, and the constitution, by-laws and regulations of said association.” In this case the note contains no corresponding provision, but instead stipulates merely that “this obligation is given for money loaned under the constitution, by-laws and regulations of said association,” which has reference only to the consideration of the note, and not to the terms or conditions upon which it is payable. The difference between the two provisions appears to me to be palpable and material. In the for*418mer case we had to look to the constitution, by-laws and regulations of the association to ascertain what the conditions of payment were. In the present case the note contains what purports to be the entire contract between the parties.’ If some of its provisions can not be well understood without a l’ecurrenee to some other document or writing, the defects in. that respect can be supplied by proper averments in the pleadings and proof at the trial. What I maintain, therefore, inf brief is, that in the former case the note referred to other documents, or writings, in such a way as to make them a part of the contract and to require'copies of them to ’be filed with tho complaint, but that, in this case, no other documents or writings are referred to by the note in such terms as to make them, in legal effect a part of the nóte, and consequently to require copies of them to be filed with the complaint.